Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 13-15, 20 and 21 are objected to because of the following informalities: 
Claim 10, line 4, states “ASE light”. Applicant should incorporate the full form of ASE similar to claims 1 and 13.
Claims 13-15, 20 and 21 all state “the optical source”. Claim 13, line 6 states “an ASE source”. Claims 13-15, 20 and 21 should state “the ASE source” instead of “the optical source”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11, 12 (by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states in line 3, “an output port”. Lines 10-12 further states, “and a switch output connected to the particular output port…or the second switch input to the switch output”. It is not clear to the examiner if the “particular output port” corresponds to “an output 
Allowable Subject Matter
Claims 3-5, 7, 9, 15-17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Sayeed (US 2020/0076499).
Regarding claim 1, Al Sayeed teaches an apparatus, comprising: a downstream wavelength selective switch having an input port (Fig. 10, WSS 22 in the middle (downstream of the first WSS 22 on the left side)); an optical path operable to carry an optical signal (Fig. 10, optical path coupling CMD 32 to the first WSS 22 on the left side); an optical source providing amplified spontaneous emission (ASE) operable to provide ASE light (Fig. 10, optical source ASE in channel holder 20; paragraph [0029], lines 4-6); an optical switch having a first input coupled to the optical path (Fig. 10, first WSS 22 on the left most side comprises a first input coupled to the CMD 32), a second input coupled to the optical source and receiving the ASE light (Fig. 10, first WSS 22 on the left most side comprises a second input coupled to the channel holder 20), and an output coupled to the input port of the downstream wavelength selective switch (Fig. 10, output of first WSS 22 on the left most side is coupled to the input of WSS 22 in the middle of the span (downstream of the first WSS 22)), wherein the optical switch couples either the first input or the second input to the output (paragraph [0052], lines 6-8, WSS 22…switches from the CMD 32 to the channel holder 20); and a photodiode operable to monitor the optical signal (paragraph [0045], lines 3-4, the port associated with the input to the fiber reports valid power reading), detect an optical loss of signal of the optical signal (paragraph [0045], lines 4-5, the port at the output of the fiber goes from in service to LOS…; paragraph [0052], lines 6-8, The WSS 22 detects the fault based on a LOS…), and output a switch signal to the optical switch such that the optical switch couples the second input receiving the ASE light to the output whereby the ASE light is directed to the input port of the downstream wavelength selective switch (Fig. 10, left most WSS 22 switches from CMD 32 input to ASE input and couples it to its output, coupling to the input port of the downstream WSS 22; paragraph [0052], lines 6-12, The WSS 22 detects the fault based on a LOS for traffic signals 162 from the CMD 32 and switches all of the traffic signals 162 to the channel holder 20).  
Although Fig. 10 doesn’t explicitly describe step 102 of Fig. 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to see that Fig. 10 is an example of a fiber break scenario and Fig. 6 states the steps of the optical power replacement process followed during the fiber break scenario in order to replace lost channels without causing significant disruptions in the system (Al Sayeed: paragraph [0003]).
Regarding claim 10, Al Sayeed teaches an apparatus, comprising: an input port (Fig. 10, input port of left most WSS 22 coupled to CMD); an output port (Fig. 10, output of first WSS 22 on the left most side is coupled to the input of WSS 22 in the middle of the span (downstream of the first WSS 22); an optical source operable to generate ASE light (Fig. 10, optical source ASE in channel holder 20; paragraph [0029], lines 4-6); a waveguide operable to carry the ASE light from the optical source (Fig. 10, optical source ASE in channel holder 20 couples to left most WSS 22 via a waveguide; paragraph [0029], lines 4-6); an optical path operable to carry an optical signal, the optical path extending from the input port to the output port (Fig. 10, optical path from input port coupled to CMD is operable to carry an optical signal from the CMD to the output port of the left most WSS 22); an optical switch having a first switch input connected to the optical path (Fig. 10, first WSS 22 on the left most side comprises a first switch input that is coupled to the input port coupled with the CMD), a second switch input connected to the waveguide and receiving the ASE light (Fig. 10, first WSS 22 on the left most side comprises a second input coupled to the channel holder 20), and a switch output connected to the particular output port (Fig. 10, output of first WSS 22 on the left most side comprises a switch output connected to the output port of the switch), wherein the optical switch connects either the first switch input or the second switch input to the switch output (paragraph [0052], lines 6-8, WSS 22…switches from the CMD 32 to the channel holder 20); and a photodiode operable to monitor the optical signal (paragraph [0045], lines 3-4, the port associated with the input to the fiber reports valid power reading), detect a failure of the optical signal (paragraph [0045], lines 4-5, the port at the output of the fiber goes from in service to LOS…; paragraph [0052], lines 6-8, The WSS 22 detects the fault based on a LOS…), and output a switch signal to cause the optical switch to connect the second switch input receiving the ASE light to the switch output thereby supplying the ASE light to the particular output port (Fig. 10, left most WSS 22 switches from CMD 32 input to ASE input and couples it to its output, coupling to the input port of the downstream WSS 22; paragraph [0052], lines 6-12, The WSS 22 detects the fault based on a LOS for traffic signals 162 from the CMD 32 and switches all of the traffic signals 162 to the channel holder 20).  
Although Fig. 10 doesn’t explicitly describe step 102 of Fig. 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to see that Fig. 10 is an example of a fiber break scenario and Fig. 6 states the steps of the optical power replacement process followed during the fiber break scenario in order to replace lost channels without causing significant disruptions in the system (Al Sayeed: paragraph [0003]).
Regarding claim 11, Al Sayeed teaches the apparatus of claim 10, wherein the failure of the optical signal is an optical loss of signal (paragraph [0053], lines 5-7).  
Regarding claim 13, Al Sayeed teaches an apparatus, comprising: an upstream wavelength selective switch having an output port (Fig. 12, WSS 22A with output to WSS 22B); a downstream wavelength selective switch having an input port (Fig. 12, input port of WSS 22 downstream of WSS 22B (WSS 22 on the right of 22B)); an optical path operable to carry an optical signal from the output port of the upstream wavelength selective switch (Fig. 12, optical path coupling WSS 22A to 22B); an amplified spontaneous emission (ASE) source operable to generate ASE light (Fig. 12, optical source ASE in channel holder 20; paragraph [0029], lines 4-6); an optical switch having a first input connected to the optical path (Fig. 12, first input of optical switch 22B coupled to output from 22A), a second input connected to the optical source and receiving ASE light from the optical source (Fig. 12, first 22B comprises a second input coupled to the channel holder 20), and an output connected to the input port of the downstream wavelength selective switch (Fig. 12, output of 22B coupled to an input of the next WSS 22), wherein the optical switch connects either the first input or the second input to the output (paragraph [0054], lines 6-10, 22B switches all of the traffic signals 162 to the channel holder 20); and a photodiode operable to monitor the optical signal (paragraph [0045], lines 3-4, the port associated with the input to the fiber reports valid power reading), detect an optical loss of signal of the optical signal (paragraph [0045], lines 4-5, the port at the output of the fiber goes from in service to LOS…; paragraph [0054], lines 6-10, the one or more traffic signals 162 from WSS 22A… detected based on a LOS/LOL for all of the traffic signals), and output a switch signal to cause the optical switch to connect the second input receiving ASE light from the optical source to the output causing ASE light from the optical source to be directed to the input port of the downstream wavelength selective switch (Fig. 12, switch 22B switches to ASE input and couples it to its output, coupling to the input port of the downstream WSS 22 (right of 22B); paragraph [0054], lines 6-10, traffic signals from 22A are lost and detected based on a LOS/LOL for all of the traffic signals…22B switches all of the traffic signals 162 to the channel holder 20; and lines 10-14, the scenario illustrated in Fig. 12 is one or more channel failures and the channel holder(s) 20 can be configured to replace the power and spectrum of the traffic signals 162, based on the configuration of the right side 22B).  
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Sayeed (US 2020/0076499) in view of Searcy (US 2020/0076501).
Regarding claim 2, Al Sayeed teaches the apparatus of claim 1.
Al Sayeed doesn’t teach further comprising an ASE wavelength selective switch optically disposed between the optical source and the second input, and an optical channel monitor including a second photodiode, the optical channel monitor being operable to monitor an optical spectrum of the optical signal and cause the ASE wavelength selective switch to shape the ASE light from the optical source to conform to the optical spectrum of the optical signal.  
Searcy teaches further comprising an ASE wavelength selective switch (Fig. 2, ASE WSS 2B) optically disposed between the optical source and the second input (Fig. 2, ASE WSS 2B is positioned after optical source 2A; Fig. 7 shows SSASE 2 is coupled to an input of WSS 7E), and an optical channel monitor including a second photodiode (paragraph [0014], lines 8-13, spectrally shape flexible grid WSS…according to parameters received by the controller…wherein said parameters comprise a power level, spectral bandwidths of the data traffic), the optical channel monitor being operable to monitor an optical spectrum of the optical signal (paragraph [0014], lines 8-13, spectrally shape flexible grid WSS…according to parameters received by the controller…wherein said parameters comprise a power level, spectral bandwidths of the data traffic) and cause the ASE wavelength selective switch to shape the ASE light from the optical source to conform to the optical spectrum of the optical signal (paragraph [0014], lines 8-13 and paragraph [0047], lines 1-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Al Sayeed and incorporate the ASE WSS and its functionality as taught by Searcy in order to fill the available optical spectrum such that the transmission performance of an optical transmission spectrum fully occupied with data traffic carrying channels is matched (Searcy: paragraph [0046], lines 1-5).
Regarding claim 14, Al Sayeed teaches the reconfigurable optical add drop multiplexer of claim 13.
Al Sayeed doesn’t teach further comprising an ASE wavelength selective switch optically disposed between the optical source and the second input, and an optical channel monitor operable to monitor an optical spectrum of the optical signal and, in communication with the ASE wavelength selective switch, cause the ASE 40wavelength selective switch to shape the ASE light from the optical source to conform to the optical spectrum of the optical signal.  
Searcy teaches further comprising an ASE wavelength selective switch (Fig. 2, ASE WSS 2B) optically disposed between the optical source and the second input (Fig. 2, ASE WSS 2B is positioned after optical source 2A; Fig. 7 shows SSASE 2 is coupled to an input of WSS 7E), and an optical channel monitor operable to monitor an optical spectrum of the optical signal (paragraph [0014], lines 8-13, spectrally shape flexible grid WSS…according to parameters received by the controller…wherein said parameters comprise a power level, spectral bandwidths of the data traffic) and, in communication with the ASE wavelength selective switch (paragraph [0014], in communication via the controller 2C; see also Fig. 2), and cause the ASE wavelength selective switch to shape the ASE light from the optical source to conform to the optical spectrum of the optical signal (paragraph [0014], lines 8-13 and paragraph [0047], lines 1-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Al Sayeed and incorporate the ASE WSS and its functionality as taught by Searcy in order to fill the available optical spectrum such that the transmission performance of an optical transmission spectrum fully occupied with data traffic carrying channels is matched (Searcy: paragraph [0046], lines 1-5).
Claims 6, 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Sayeed (US 2020/0076499) in view of Kelly (US 2016/0173202).
Regarding claim 6, Al Sayeed teaches the apparatus of claim 1, wherein the photodiode is a first photodiode (paragraph [0045], lines 3-4, the port associated with the input to the fiber reports valid power reading).
Al Sayeed doesn’t teach further comprising a second photodiode operable to monitor a power of the ASE light entering the second input.  
Kelly teaches a second photodiode (Fig. 4, second photodiode 170) operable to monitor a power of the ASE light entering a second input (paragraph [0037], lines 12-13, the tap output to the power monitor 170 follows the noise addition (i.e. monitor the power the ASE light entering the second input); paragraph [0028], lines 10-11, embodiments may include one or both of the power monitors 170…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Al Sayeed and incorporate the second photodiode to monitor the power output by the ASE as taught by Kelly in order for the ASE to maintain a constant power output in the signal (Kelly: paragraph [0028], lines 1-5).
Regarding claim 8, Al Sayeed in view of Kelly teaches the apparatus of claim 6, wherein Kelly teaches further comprising a variable optical attenuator optically disposed between the optical source and the second input (Fig. 4, voa 350 placed between source 125 and second input), the variable optical attenuator, in communication with the second photodiode, adjusts the power of the ASE light entering the second input (paragraph [0039], lines 20-24; paragraph [0028], lines 11-16, the combination of the one power monitor 170, a noise controller 165, and a feedback path 166  configured to control the power and/or spectrum of the optical noise may be referred to as a power control loop; paragraph [0035], lines 1-5, the attenuator 350 provides the ability to directly control the total noise power added to the received data signals).  
Regarding claim 18, Al Sayeed teaches the reconfigurable optical add drop multiplexer of claim 13, wherein the photodiode is a first photodiode (paragraph [0045], lines 3-4, the port associated with the input to the fiber reports valid power reading).
Al Sayeed doesn’t teach further comprising a second photodiode operable to monitor a power of the ASE light entering the second input.  
Kelly teaches a second photodiode (Fig. 4, second photodiode 170) operable to monitor a power of the ASE light entering a second input (paragraph [0037], lines 12-13, the tap output to the power monitor 170 follows the noise addition (i.e. monitor the power the ASE light entering the second input); paragraph [0028], lines 10-11, embodiments may include one or both of the power monitors 170…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Al Sayeed and incorporate the second photodiode to monitor the power output by the ASE as taught by Kelly in order for the ASE to maintain a constant power output in the signal (Kelly: paragraph [0028], lines 1-5).
Regarding claim 20, Al Sayeed in view of Kelly teaches the reconfigurable optical add drop multiplexer of claim 18, wherein Kelly teaches further comprising a variable optical attenuator optically disposed between the optical source and the second input (Fig. 4, voa 350 placed between source 125 and second input), the variable optical attenuator, in communication with the second photodiode, adjusts the power of the ASE light entering the second input (paragraph [0039], lines 20-24; paragraph [0028], lines 11-16, the combination of the one power monitor 170, a noise controller 165, and a feedback path 166  configured to control the power and/or spectrum of the optical noise may be referred to as a power control loop; paragraph [0035], lines 1-5, the attenuator 350 provides the ability to directly control the total noise power added to the received data signals).  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Sayeed (US 2020/0076499) in view of Infinera (1X4 ROADM/100 GHz).
Regarding claim 12, Al Sayeed teaches the apparatus of claim 10, further comprising a housing supporting the input port, the output port, the optical source, the waveguide, the optical path, the optical switch, and the photodiode (Fig. 10, the components are a part of node 12; paragraph [0031], The node 12 can also be referred to as…ROADM).
Al Sayeed doesn’t explicitly teach that the ROADM has a portable housing.
Infinera teaches a portable ROADM housing design (ROADM shown in page 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the node as taught by Al Sayeed and incorporate a portable design as taught by Infinera as it will provide a compact design with a small footprint (Infinera: page 1, Key benefits).  
Although Fig. 12 doesn’t explicitly describe step 102 of Fig. 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to see that Fig. 12 is an example of a fiber break scenario and Fig. 6 states the steps of the optical power replacement process followed during the fiber break scenario in order to replace lost channels without causing significant disruptions in the system (Al Sayeed: paragraph [0003]).


Conclusion
The following prior arts made of record pertaining to the scope of the claimed invention and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892):
Inoue (US 2019/0052356): teaches an insertion loss correction method.
Al Sayeed (US 10826641): teaches a method of swapping bundles of channels based on frequency and sensitivity.
Al Sayeed (US 10547404): teaches optical link calibration methods using channel holders.
Pei (US 2020/0313380): teaches shaping ASE signals and characterize the optical fiber based on the received spectrum of the shaped ASE signals.
Jiang (US 2019/0296851): teaches a method for controlling channel replacement and spectral occupancy.
Mertz (US 2018/0269964): teaches a method for dynamic spectral shaping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637